76 F.3d 382
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Stanley H. PRESTON, Appellant,v.Captain BROWN, East Arkansas Regional Unit, ArkansasDepartment of Correction;  Lt. Mcgee, East Arkansas RegionalUnit, Arkansas Department of Correction;  George W. Beers,Hearing Officer, East Arkansas Regional Unit, ArkansasDepartment of Correction;  Robert Thorne, CO-1, Security,East Arkansas Regional Unit, Arkansas Department ofCorrection;  Michael Hall, CO-1, Security, East ArkansasRegional Unit, Arkansas Department of Correction, Originallysued as "Michel Hall";  William Cross, CO-1, Security, EastArkansas Regional Unit, Arkansas Department of Correction,originally sued as "Willie Cross," Appellees.
No. 95-2045.
United States Court of Appeals, Eighth Circuit.
Submitted:  February 5, 1996.Filed:  February 9, 1996.

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Stanley H. Preston, an Arkansas inmate, appeals the District Court's1 dismissal of his 42 U.S.C. § 1983 (1988) action following an evidentiary hearing.   Having carefully reviewed the entire record and the parties' submissions, we conclude the judgment of the District Court was correct.   Accordingly, we affirm.   See 8th Cir.  R. 47B.



1
 The Honorable Garnett Thomas Eisele, United States District Judge for the Eastern District of Arkansas, adopting the report and recommendation of the Honorable John F. Forster, Jr., United States Magistrate Judge for the Eastern District of Arkansas